Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/29/2021 has been entered.

Information Disclosure Statements
The Information Disclosure Statements filed on 10/1/2021 have been entered and considered.  Initial copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Claim set of 11/01/2021 is examined in the office action.
Claims 1-16, 20, 29 had/have been canceled by applicant.
Claims 17, 21 and 33-34 have been amended.
New claim 38 has been added.
In summary, claims 17-19, 21-28, 30-38 are pending and examined in the office action.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
The rejection under 35 USC 112(a) for lack of written description is withdrawn in view of claim amendment. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 7/30/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 12/29/2021 have been fully considered but are not deemed fully persuasive.

Claim Objections 
Amended claim 21 is objected because the claims do not refer to a preceding claim.  
In this case, claim 21 is improperly depending on claim 31.  
See MPEP 608.01(n). 7.45. 
Appropriate corrections are required. 


Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 17-19, 21-28, 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent 8809026, US Patent 9061992, US patent 9499829, and US patent 10246718, respectively, as analyzed below. 
The instant application shares multiple inventors with the four US patents.    Commonwealth Scientific and Industrial Research is the common applicant.  
Instant application claims (11/1/2021):
17. A process for producing a feedstuff, comprising a step of mixing a vegetative plant part from a transformed plant with at least one other feed ingredient or suitable carrier, the vegetative plant part comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRIl) and a fatty acid acyltransferase selected from the group consisting of: phospholipid:diacylglycerol acyltransferase (PDAT), monoacylglycerol acyltransferase (MGAT), diacylglycerol acyltransferase (DGAT), and glycerol-3-phosphate acyltransferase (GPAT), wherein the vegetative plant part has a total non-polar lipid content of between 5% and 25% (w/w dry weight).  
18. The process of claim 17, wherein the vegetative plant part is a plant leaf.  
19. The process of claim 17, wherein the vegetative plant part has one or more or all of the following features: 
a) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the vegetative plant part, 
b) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the vegetative plant part, 
c) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the vegetative plant part, and 
d) a-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the vegetative plant part.  
21. The process of claim 31, wherein the vegetative plant part is a plant leaf.  
22. The process of claim 17, wherein the vegetative plant part has a total non-polar content of at least 10% (w/w dry weight) or at least 11% (w/w dry weight).  
23. The process of claim 22, wherein the vegetative plant part is a plant leaf.  
24. The process of claim 18, wherein the total fatty acid content in the non-polar lipid of the plant leaf comprises at least 2% more oleic acid than the non-polar lipid in a corresponding wild-type plant leaf.  
25. The process of claim 18, wherein the total fatty acid content in the non-polar lipid of the plant leaf comprises at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type plant leaf.  
26. The process of claim 18, wherein the non- polar lipid of the plant leaf comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant leaf.  
27. The process of claim 17 which comprises a step of harvesting the vegetative plant part from a plant grown in the field with a mechanical harvester.  
28. The process of claim 27, wherein the vegetative plant part is harvested from the plant at a time between about the time of flowering of the plant to about the time senescence of the plant has started.  
30. The process of claim 17, wherein the fatty acid acyltransferase comprises a diacylglycerol acyltransferase (DGAT).  
31. The process of claim 17, wherein co- expression of WRIl and the fatty acid acyltransferase has an effect on non-polar lipid accumulation in the vegetative plant part that is larger than an additive effect of the individual effects of each of WRIl and the fatty acid acyltransferase expressed alone.  
32. The process of claim 17, wherein the other feed ingredient or suitable carrier comprises one or more of edible fat, carbohydrate, protein, vitamins and minerals.  
33. The process of claim 17, comprising the steps of 
(i) harvesting vegetative plant parts from at least 100 transformed plants grown in a field, and 
(ii) mixing the vegetative plant parts with at least one other feed ingredient or suitable carrier, the vegetative plant parts comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRIl) and fatty acid acyltransferase.  
34. A process for producing a feedstuff, comprising the steps of (i) extracting lipid from vegetative plant parts obtained from at least 100 transformed plants grown in a field, the vegetative plant parts comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRIl) and a fatty acid acyltransferase, wherein the vegetative plant parts have an average total non-polar lipid content of between 5% and 25% (w/w dry weight), and (ii) mixing the extracted lipid with at least one other feed ingredient or suitable carrier.  
35. A feedstuff produced by the method of claim 17, comprising the exogenous polynucleotides.  
36. A feedstuff produced by the method of claim 33, comprising the exogenous polynucleotides.  
37. The process of claim 18, wherein the fatty acid acyltransferase comprises a diacylglycerol acyltransferase (DGAT).  
38. The process of claim 21, wherein the fatty acid acyltransferase comprises a diacylglycerol acyltransferase (DGAT).  

Claims 17-19, 21-28, 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-10, 18-24, and 27-30 of US Patent 8809026.
US patent claims: 
1. A process for producing extracted lipid, the process comprising the steps of: 
i) extracting lipid from a collection of vegetative plant parts comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylclycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the vegetative plant parts that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone, and
ii) recovering the extracted lipid.
3. The process of claim 1, wherein i) the extracted lipid comprises triacylglycerols, wherein the triacylglycerols comprise at least 90% (w/w) of the extracted lipid, and/or ii) the extracted lipid comprises free sterols, steroyl esters, steroyl glycosides, waxes or wax esters, or any combination thereof.
6. The process of claim 1 which comprises one or more or all of
a) prior to step i), harvesting the vegetative plant parts from one or more plants grown in a field with a mechanical harvester,
b) prior to step i), drying, or drying and grinding, the vegetative plant parts,
c) in step ii), recovering the extracted lipid by collecting it in a container,
d) one or more of degumming, deodorising, decolourising, drying or fractionating the extracted lipid,
e) removing at least some waxes and/or wax esters from the extracted lipid, and
f) analysing the fatty acid composition of the extracted lipid.
7. The process of claim 6, wherein in step a) the vegetative plant parts are harvested from at least 1000 plants grown in a field, to provide a collection of at least 1000 such vegetative plant parts.
8. The process of claim 1, wherein the vegetative plant parts are aerial plant parts and/or green plant parts.
9. The process of claim 1, wherein the vegetative plant parts are plant leaves and/or stems, roots or tubers.
10. The process of claim 1, which has one or more or all of the following features:
i) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the vegetative plant parts,
ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the vegetative plant parts,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the vegetative plant parts, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the vegetative plant parts.
18. The process of claim 1, wherein the vegetative plant parts have a total non-polar lipid content of at least 10% (w/w dry weight).
19. The process of claim 1, wherein the vegetative plant parts have a total non-polar lipid content of at least about 15% (w/w dry weight).
20. The process of claim 18, wherein the vegetative plant parts comprise a total TAG content of at least about 11% (w/w dry weight).
21. The process of claim 6, wherein in step a) the vegetative plant parts are harvested from the plant(s) some time between about the time of flowering of the plant(s) to about the time senescence of the plant(s) has started.
22. The process of claim 1, wherein the total fatty acid content in the non-polar lipid of the vegetative plant parts comprises at least 2% more oleic acid and/or at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type vegetative plant part.
23. The process of claim 1, wherein the non-polar lipid of the vegetative plant parts comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type vegetative plant part.
24. The process of claim 1, wherein the DGAT is DGAT1.
27. The process of claim 1, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate acyltransferase (GPAT).
28. The process of claim 24, wherein the one or more exogenous polynucleotides further encode GPAT.
29. The process of claim 1, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
30. The process of claim 24, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim process of making product from vegetative plant parts comprising exogenous WRI1 and fatty acid acyltransferase.  In the US patent, DGAT (claim 1) and DGAT1 (claim 24) are narrower and more specific than the group consisting of PDAT, DGAT, MGAT and GPAT in instant claim 17; Claims 27-30 of US patent also are narrower and more specific than instant claim 17; DGAT (claim 1) has the same scope as that of instant claims 30 and 37-38; DGAT1 (claim 24) is narrower and more specific than DGAT of instant claims 30 and 37-38.  Both the US patent and instant application recites producing non-polar lipid in the vegetative plant parts.  The vegetative plant parts of the US patent are used to produce lipids that is comprised in as the major component of the feed stuff that also comprises carrier.  (col 124, lines 43-63).  Thus, the reference US patent recites a species of the genus recited in the instant application.  Claims directed to a genus are prima facie obvious over claims directed to species of that genus.
The oil composition in claims 10, 18-20 of US patent teach the same oil composition of instant claims 19, 21-25. 
Claims 8-9 of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 22-23 of the US patent teach instant claims 26. 
Claims 6 and 21 of US patent teach instant claims 27-28. 
Claim 1 of US patent also teaches instant claim 31.
According to instant specification (p160, lines 37-39), the suitable carriers include edible fat.  The carrier of the US patent includes edible fats (col 125, lines 7-12), thus teaches instant claim 32. 
Claim 7 of the US patent suggests the limitation of instant claims 33-34 of using more than 100 transformed plants.  
As analyzed above, the vegetative plant parts of the US patent are used to produce lipids and feed stuff. Producing lipids and feed stuff is known method in the art. Thus, instant feedstuff of claims 35-36 are obvious product of the process of the US patent. 
Therefore, the claims are obvious over each other. 
Claims 17-19, 21-28, 30-32, 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, and 18-24 of US Patent 9061992.
US patent claims: 
1. A process for producing non-polar lipid in a plant part, the process comprising a step of expressing in the plant part one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylglycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the plant part that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone.
2. The process of claim 1, which further comprises a step of extracting lipid from the plant part.
3. The process of claim 2, wherein i) the extracted lipid comprises triacylglycerols, wherein the triacylglycerols comprise at least 90% (w/w) of the extracted lipid, and/or ii) the extracted lipid comprises free sterols, steroyl esters, steroyl glycosides, waxes or wax esters, or any combination thereof.
4. The process of claim 2 which comprises one or more or all of
a) harvesting the plant part from a plant grown in the field with a mechanical harvester,
b) drying, or drying and grinding, the plant part prior to extracting the lipid,
c) recovering the extracted lipid by collecting it in a container,
d) one or more of degumming, deodorising, decolourising, drying or fractionating the extracted lipid,
e) removing at least some waxes and/or wax esters from the extracted lipid, and
f) analysing the fatty acid composition of the extracted lipid.
5. The process of claim 1, wherein the plant part is an aerial plant part and/or a green plant part.
6. The process of claim 1, wherein the plant part is a plant leaf.
7. The process of claim 1, which has one or more or all of the following features:
i) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the plant part,
ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the plant part,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the plant part, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the plant part.
8. The process of claim 1, wherein the non-polar lipid of the plant part comprises a fatty acid which comprises a hydroxyl group, an epoxy group, a cyclopropane group, a triple carbon-carbon bond, conjugated double bonds, a branched chain such as a methylated or hydroxylated branched chain, or a combination of two or more thereof, or any of two, three, four, five or six of the aforementioned groups, bonds or branched chains.
9. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least 10% (w/w dry weight).
10. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least about 15% (w/w dry weight).
11. The process of claim 9, wherein the plant part comprises a total TAG content of at least about 11% (w/w dry weight).
12. The process of claim 4, wherein in step a) the plant part is harvested from the plant at a time between about the time of flowering of the plant to about the time senescence of the plant has started.
13. The process of claim 1, wherein the total fatty acid content in the non-polar lipid of the plant part comprises at least 2% more oleic acid and/or at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type plant part.
14. The process of claim 1, wherein the non-polar lipid of the plant part comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant part.
15. The process of claim 1, wherein the DGAT is DGAT1.
18. The process of claim 1, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate acyltransferase (GPAT).
19. The process of claim 15, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate GPAT.
20. The process of claim 1, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
21. The process of claim 15, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
22. The process of claim 1, which further comprises a step of feeding the plant part to an animal, wherein the plant part comprises the one or more exogenous polynucleotides.
23. A process of feeding an animal, comprising a step of providing to the animal a plant part which comprises one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylglycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the plant part that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone.
24. The process of claim 23, wherein the plant part is a plant leaf.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim process of making product from vegetative plant parts comprising exogenous WRI1 and fatty acid acyltransferase.  In the US patent, DGAT (claim 1) and DGAT1 (claim 15) are narrower and more specific than the group consisting of PDAT, DGAT, MGAT and GPAT in instant claim 17; Claims 18-21 of US patent also are narrower and more specific than instant claim 17; DGAT (claim 1) has the same scope as that of instant claims 30 and 37; DGAT1 (claim 15) is narrower and more specific than DGAT of instant claims 30 and 37-38.  Both the US patent and instant application recites producing non-polar lipid in the vegetative plant parts.  The vegetative plant parts of the US patent are used to produce lipids that is comprised in as the major component of the feed stuff that also comprises carrier (col 120, lines 13-28).  Thus, the reference US patent recites a species of the genus recited in the instant application.  Claims directed to a genus are prima facie obvious over claims directed to species of that genus.
The oil composition in claims 7-11 of US patent teach the same oil composition of instant claims 19, 21-25. 
Claims 6 and 24 of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 14 of the US patent teach instant claims 26.
Claims 4 and 12 of US patent teach instant claims 27-28. 
Claim 1 of US patent also teaches instant claim 31.
According to instant specification (p160, lines 37-39), the suitable carriers include edible fat. The carrier of the US patent includes edible fats (col 120, lines 35-37), thus teaches instant claim 32. 
As analyzed above, the vegetative plant parts of the US patent are used to produce lipids and feed stuff. Producing lipids and feed stuff is known method in the art. Thus, instant feedstuff of claims 35-36 are obvious product of the process of the US patent. 
Therefore, the claims are obvious over each other. 

Claims 17-19, 21-28, 30-32, 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US patent 9499829.
The instant application shares multiple inventors with the US patent.    
US patent claims: 
1. A process for producing non-polar lipid in a plant part, the process comprising a step of expressing in the plant part one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and diacylglycerol acyltransferase (DGAT), wherein co-expression of WRI1 and DGAT has an effect on non-polar lipid accumulation in the plant part that is larger than an additive effect of the individual effects of each of WRI1 and DGAT expressed alone, and wherein the plant part further comprises a reduced level of TAG lipase relative to a corresponding wild-type plant part.
2. The process of claim 1, which further comprises a step of extracting lipid from the plant part.
3. The process of claim 2, wherein i) the extracted lipid comprises triacylglycerols, wherein the triacylglycerols comprise at least 90% (w/w) of the extracted lipid, and/or ii) the extracted lipid comprises free sterols, steroyl esters, steroyl glycosides, waxes or wax esters, or any combination thereof.
4. The process of claim 2, which comprises one or more or all of
a) harvesting the plant part from a plant grown in the field with a mechanical harvester,
b) drying, or drying and grinding, the plant part prior to extracting the lipid,
c) recovering the extracted lipid by collecting it in a container,
d) one or more of degumming, deodorising, decolourising, drying or fractionating the extracted lipid,
e) removing at least some waxes and/or wax esters from the extracted lipid, and
f) analysing the fatty acid composition of the extracted lipid.
5. The process of claim 1, wherein the plant part is an aerial plant part and/or a green plant part.
6. The process of claim 1, wherein the plant part is a plant leaf.
7. The process of claim 6, which has one or more or all of the following features:
i) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the plant part,
ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the plant part,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the plant part, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the plant part.
9. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least 10% (w/w dry weight).
10. The process of claim 6, wherein the plant part has a total non-polar lipid content of at least about 15% (w/w dry weight).
11. The process of claim 9, wherein the plant part comprises a total TAG content of at least about 11% (w/w dry weight).
12. The process of claim 4, wherein in step a) the plant part is harvested from the plant at a time between about the time of flowering of the plant to about the time senescence of the plant has started.
13. The process of claim 1, wherein the total fatty acid content in the non-polar lipid of the plant part comprises at least 2% more oleic acid and/or at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type plant part.
14. The process of claim 1, wherein the non-polar lipid of the plant part comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant part.
15. The process of claim 1, wherein the DGAT is DGAT1.
16. The process of claim 1, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate acyltransferase (GPAT).
17. The process of claim 15, wherein the one or more exogenous polynucleotides further encode glycerol-3-phosphate GPAT.
18. The process of claim 1, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MCAT).
19. The process of claim 15, wherein the one or more exogenous polynucleotides further encode monoacylglycerol acyltransferase (MGAT).
20. The process of claim 1, which further comprises a step of feeding the plant part to an animal, wherein the plant part comprises the one or more exogenous polynucleotides.
21. A process of feeding an animal, comprising a step of providing to the animal a plant part which comprises one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1), diacylglycerol acyltransferase (DGAT), and oleosin.
22. The process of claim 21, wherein the plant part is a plant leaf.
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim process of making product from vegetative plant parts comprising exogenous WRI1 and fatty acid acyltransferase.  In the US patent, DGAT (claim 1) are narrower and more specific fatty acid acyltransferase of instant application (instant claims 1, 30 and 37); Claims 16-19 of US patent also are narrower and more specific than instant claim 17; DGAT1 (claim 15) is narrower and more specific than DGAT of instant claims 30 and 37.  Both the US patent and instant application recites producing non-polar lipid in the vegetative plant parts.  The vegetative plant parts of the US patent are used to produce lipids that is comprised in as the major component of the feed stuff that also comprises carrier (col 127, lines 19-49).  Thus, the reference US patent recites a species of the genus recited in the instant application.  Claims directed to a genus are prima facie obvious over claims directed to species of that genus.
The oil composition in claims 7-13 of US patent teach the same oil composition of instant claims 19, 21-25. 
Claims 6 and 22 (leaf) of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 14 of the US patent teach instant claims 26.
Claims 4 and 12 of US patent teach instant claims 27-28. 
Claim 1 of US patent also teaches instant claim 31.
According to instant specification (p160, lines 37-39), the suitable carriers include edible fat. The carrier of the US patent includes edible fats (col 127, lines 50-55), thus teaches instant claim 32. 
As analyzed above, the vegetative plant parts of the US patent are used to produce lipids and feed stuff. Producing lipids and feed stuff is known method in the art. Thus, instant feedstuff of claims 35-36 are obvious product of the process of the US patent. 
Therefore, the claims are obvious over each other. 

Claims 17-19, 21-28, 30, 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US patent 10246718.
The instant application shares multiple inventors with the US patent.    
US patent claims: 
1. A process for feeding an animal, comprising a step of providing to the animal a vegetative plant part from a transformed plant, the vegetative plant part comprising one or more exogenous polynucleotides which encode at least Wrinkled 1 (WRI1) and a fatty acid acyltransferase and having a total non-polar lipid content of at least 10% (w/w dry weight).
2. The process of claim 1, wherein the vegetative plant part is a plant leaf.
3. The process of claim 2, wherein the plant leaf comprises a total TAG content of about 11% (w/w dry weight).
4. The process of claim 2, wherein the total fatty acid content in the non-polar lipid of the plant leaf comprises at least 2% more oleic acid than the non-polar lipid in a corresponding wild-type plant leaf.
5. The process of claim 2, wherein the total fatty acid content in the non-polar lipid of the plant leaf comprises at least 2% less palmitic acid than the non-polar lipid in a corresponding wild-type plant leaf.
6. The process of claim 2, wherein the non-polar lipid of the plant leaf comprises a modified level of total sterols, non-esterified sterols, steroyl esters or steroyl glycosides relative to the non-polar lipid in a corresponding wild-type plant leaf.
7. The process of claim 1, wherein the vegetative plant part has one or more or all of the following features:
i) oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the vegetative plant part,
ii) palmitic acid comprises at least 20% of the total fatty acid content in the non-polar lipid in the vegetative plant part,
iii) linoleic acid comprises at least 15% of the total fatty acid content in the non-polar lipid in the vegetative plant part, and
iv) α-linolenic acid comprises less than 15% of the total fatty acid content in the non-polar lipid in the vegetative plant part.
8. The process of claim 7, wherein oleic acid comprises at least 19% of the total fatty acid content in the non-polar lipid in the vegetative plant part.
9. The process of claim 8, wherein the vegetative plant part is a plant leaf.
10. The process of claim 1, wherein the vegetative plant part has a total non-polar content of about 11% (w/w dry weight).
11. The process of claim 10, wherein the vegetative plant part is a plant leaf.
12. The process of claim 1, wherein the vegetative plant part has a total non-polar lipid content of about 15% (w/w dry weight).
13. The process of claim 1 which comprises a step of harvesting the vegetative plant part from a plant grown in the field with a mechanical harvester.
14. The process of claim 13, wherein the vegetative plant part is harvested from the plant at a time between about the time of flowering of the plant to about the time senescence of the plant has started.
15. The process of claim 1, wherein the fatty acid acyltransferase is a phospholipid:diacylglycerol acyltransferase.
16. The process of claim 1, wherein the fatty acid acyltransferase is a monoacylglycerol acyltransferase (MGAT), a diacylglycerol acyltransferase (DGAT), or a glycerol-3-phosphate acyltransferase (GPAT).
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim process of making and/or using the product from vegetative plant parts comprising exogenous WRI1 and fatty acid acyltransferase.   Claims 15-16 of US patent also has the same scope as instant claims 17, 30 and 37.  Both the US patent and instant application recites producing non-polar lipid in the vegetative plant parts.  The vegetative plant parts of the US patent are the same plant parts of instant application. 
The oil composition in claims 3, 7-12 of US patent teach the same oil composition of instant claims 19, 21-25. 
Claims 2-6 (leaf) of US patent teach the limitation of leaf/leaves of instant claims including claim 18. 
Claim 6 of the US patent teach instant claims 26.
Claims 13-14 of US patent teach instant claims 27-28. 
In view of instant definition of “feedstuff” ([p160, lines 12-19], producing lipids and feed stuff is known method in the art. Thus, instant feedstuff of claims 35-36 are obvious product of the process of the US patent. 
Therefore, the claims are obvious over each other. 
Remarks
In view of claim amendments, the limitation of the previous claim 20 (now canceled) has been incorporated into independent claim 17.  Claims 19-25 and 37 were deemed free of prior art in the office action of 7/30/2021.  
New search has been performed.  In view of the prosecutions of parent applications 15293032 (U.S. Patent #10246718), 14462323 (U.S. Patent 9499829), and 13841641(U.S. Patent #8809026), the claims including new dependent claim 38, are deemed free of prior art.  The 103 rejections are withdrawn. 
In addition, applicant demonstrated the results in Tables 6-8 (p192-194 of the specification).  
However, the claims are rejected by double patenting as analyzed above. 

Response to Arguments
Obviousness Double Patenting
The Terminal Disclaimer filed on 12/29/2021 over U.S. Patent Nos. 8,809,026, 9,061,992, 9,499,829, and 10,246,718 was disapproved by USPTO because wrong form was used. 
Therefore, the rejections are modified accordingly by the examiner in view of claim amendments and addition of new claim. 
The following are forms which may be used when filing a terminal disclaimer. 
Forms PTO/AIA /25 and PTO/AIA /26 may be used when filing a terminal disclaimer in an application where the application in which the terminal disclaimer is submitted was filed on or after September 16, 2012. Forms PTO/SB/25 and PTO/SB/26 maybe used when filing a terminal disclaimer in an application where the application in which the terminal disclaimer is submitted was filed before September16, 2012. Forms PTO/SB/25a and PTO/SB/26a may be used when filing a terminal disclaimer in a patent.

Conclusion
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662